Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-5-2008

McLaughlin v. Fisher
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4329




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"McLaughlin v. Fisher" (2008). 2008 Decisions. Paper 1275.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1275


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 05-4329
                                     ____________

                               JOHN MCLAUGHLIN;
                              CHARLES A. MICEWSKI,

                                           v.

                      MICHAEL FISHER; GERALD PAPPERT;
                       BRUCE SARTESCHI; DAVID KWAIT;
                      ROBERT VON SCIO; JAMES CAGGIANO

                                        Gerald Pappert, Bruce Sarteschi,
                                        David Kwait and James Caggiano, Appellants
                                   _______________

                  Appeal from the United States District Court for the
                            Middle District of Pennsylvania
                        (D.C. Civil Action No. 3:00-cv-00521)
                     District Judge: Honorable A. Richard Caputo
                                  _______________

                              Argued: December 20, 2007

               Before: LOURIE * , Circuit Judge, RESTANI ** , Judge, and
                         OBERDORFER *** , District Judge



      *
       Honorable Alan D. Lourie, Judge of the United States Court of Appeals for the
Federal Circuit, sitting by designation.
      **
         Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
      ***
         Honorable Louis F. Oberdorfer, Senior Judge of the United States District Court
for the District of Columbia, sitting by designation.
                                 (Filed: May 5, 2008)

Samuel C. Stretton (Argued)
301 South High Street
P.O. Box 3231
West Chester, PA 19381

Donald A. Bailey
Bailey, Stretton & Ostrowski
4311 North Sixth Street
Harrisburg, PA 17110

      Counsel for Appellees

W. Thomas McGough, Jr. (Argued)
Reed Smith LLP
435 Sixth Avenue
Pittsburgh, PA 15219

Karl A. Fritton
Amy Z. Snyder
Michael D. Jones
Reed Smith LLP
2500 One Liberty Place
1650 Market Street
Philadelphia, PA 19103

Charles L. Becker
Kline & Specter
1525 Locust Street, 19th Floor
Philadelphia, PA 19102

      Counsel for Appellants


                                   ______________

                               OPINION OF THE COURT
                                   _______________



                                          2
RESTANI, Judge.

       This matter arises from the transfers of appellees John McLaughlin and Charles

Micewski (collectively “appellees”), employees of the Pennsylvania Office of the

Attorney General (“OAG”), to what appellees perceive as undesirable “temporary” work

locations. Appellants Gerald Pappert, David Kwait, James Caggiano, and Bruce

Sarteschi (collectively “appellants”) appeal from a judgment of the United States District

Court for the Middle District of Pennsylvania that was entered, pursuant to a jury verdict,

in favor of appellees.

       Appellants were senior staff members of then-Pennsylvania Attorney General

Michael Fisher and were involved in making the decision to transfer appellees.1 The jury

found that appellants improperly transferred appellees in retaliation for filing a prior

lawsuit against Fisher and other government officials. The District Court denied

appellants’ motion for judgment as a matter of law or, in the alternative, a new trial. The

court held that a prior administrative determination by the Pennsylvania Labor Relations


       1
         Pappert was the First Deputy Attorney General; Kwait was the Chief of the Office
of Criminal Investigations, Criminal Law Division; Caggiano was the Deputy Chief of
the Bureau of Narcotics Investigation and Drug Control, Criminal Law Division; and
Sarteschi was the Director of Human Resources. Fisher is also a defendant in this action,
but he does not appeal here. The District Court granted him a new trial, which is stayed
pending this appeal. (App. 20 (McLaughlin v. Fisher, No. 3:00-cv-00521 (Order
Granting Defs.’ Mot. to Certify Final J. & to Stay Trial of Claims Relating to Fisher, June
27, 2005)).) Since conclusion of the trial before the District Court, Fisher has become the
Honorable Michael Fisher, Judge of the Court of Appeals for the Third Circuit.
Accordingly, no permanent member of the Court of Appeals for the Third Circuit takes
part in the consideration of this matter.

                                              3
Board (“PLRB”) did not preclude appellees from litigating whether appellants retaliated

against them for filing the lawsuit, and that the evidence was sufficient for the jury to find

retaliation. Although we decline to give preclusive effect to the PLRB’s decision, we

conclude that the evidence is insufficient to support the jury verdict. We will reverse the

District Court’s denial of the motion for judgment as a matter of law and grant judgment

in favor of appellants.2

                                      BACKGROUND

       The following facts are established in the record. Appellees retired from the

Philadelphia Police Department and joined the Philadelphia office of the OAG’s Bureau

of Narcotics Investigation Unit (“BNI”) in 1995. As narcotics agents, appellees

investigated cases involving the sale and distribution of narcotics in and around

Philadelphia. Their responsibilities involved collecting evidence, preparing criminal

complaints and warrants, and appearing in court as witnesses for the prosecution. The

United States Attorney’s Office for the Eastern District of Pennsylvania (“USAO”) and

the Philadelphia District Attorney’s Office (“DA”) prosecute the majority of the cases

that Philadelphia narcotics agents present.


       2
          Although appellants also appeal the denial of their motion for a new trial, we need
not address the related arguments in light of our holding. Nonetheless, we note that prior
to trial, the District Court ruled irrelevant an internal investigative report prepared for the
OAG. Throughout the trial, appellees’ counsel indicated that the report either exonerated
his clients of misconduct or, at least, found insufficient evidence of misconduct to
terminate them. Appellants’ counsel consistently objected. We need not address whether
this or any other trial conduct would warrant a new trial.

                                               4
       In 1996, the USAO and DA called into question the credibility of five Philadelphia

BNI agents, including appellees, alleging that the agents knowingly gave false testimony

and provided false statements about drug seizures and arrests. The prosecuting offices

dismissed a number of criminal cases and requested release of a number of convicted

felons as a result of the allegedly false testimony and statements. Both offices refused to

prosecute any new cases in which appellees were involved. After an internal

investigation, the OAG determined that it did not have sufficient grounds to terminate

appellees, whose employment was governed by a collective bargaining agreement

(“CBA”). In May 1996, then-Pennsylvania Attorney General Tom Corbett removed

appellees from active investigations, thereby limiting the job functions they could

perform.

       When Fisher became Pennsylvania Attorney General in January 1997, appellees’

situation remained the same. In April 1997, seeking to restore a working relationship

with the USAO and DA, and to find productive work for appellees, Fisher and certain

senior staff members met with the prosecuting offices to discuss appellees’ situation. The

offices reaffirmed their positions as to their unwillingness to prosecute cases in which

appellees were involved. Concluding that appellees could no longer function as

productive narcotics agents, the OAG began exploring options available under the CBA

to place them in productive positions. The CBA protected appellees from unilateral

permanent transfers to other regional offices, but not temporary transfers. Appellants



                                             5
engaged in ongoing discussions through the Summer of 1997 to come up with a solution.

         Meanwhile, Fisher’s administration was also taking measures to strengthen the

OAG’s Regulatory Compliance and Intelligence Unit (“Intelligence Unit”), which

enforced the Criminal History Record Information Act (“CHRIA”) and the Child

Protective Services Act. The administration budgeted ten CHRIA agent positions

throughout the State to enforce the acts, and aimed to have at least one CHRIA agent in

each of the OAG’s eight regional offices. CHRIA agents audit state criminal history

records, which does not require testifying in court.

         On October 6, 1997, Kwait, Sarteschi, and non-defendant William Ryan, Director

of the OAG’s Criminal Law Division, met with appellees and representatives of

appellees’ union, the American Federation of State, County, and Municipal Employees,

Council 13 (“AFSCME”), to discuss the need for changes in appellees’ duties and the

need to transfer them to other regions. Ryan offered appellees the option of accepting

voluntary permanent transfers to the Intelligence Unit in the Norristown regional office to

perform CHRIA work. Appellees, exercising their rights under the CBA, declined the

offer.

         By letter dated October 8, 1997, the AFSCME requested that the OAG consider

assigning appellees to other nearby counties to perform narcotics work as agents from the

Philadelphia office. (App. 403–04.) By letter dated October 14, 1997, the OAG denied

the request and kept open the initial offers. (App. 405–06.) That same day, October 14,



                                             6
1997, appellees and two other similarly situated agents commenced a lawsuit, entitled

McLaughlin v. Watson, No. 1:97-cv-01555 (M.D. Pa. filed Oct. 14, 1997) (“Watson

Lawsuit”), against Fisher, Corbett, and other government officials.3 The lawsuit alleged

that the defendants in that case impeded the agents’ law enforcement efforts and

destroyed their careers as a result of a conspiracy to protect a Dominican Republic drug

organization with ties to a Dominican political party.

       By letters dated November 5, 1997, appellants reassigned McLaughlin and

Micewski to the Intelligence Unit, (App. 407, 409), and by letters dated November 12,

1997, temporarily transferred them to the Greensburg and Wilkes-Barre regional offices,

respectively, due to “operational requirements,” (App. 408, 411). Greensburg was

approximately 300 miles from McLaughlin’s residence, and Wilkes-Barre was

approximately 100 miles from Micewski’s residence.4

       On November 26, 1997, the AFSCME filed an unfair practice charge with the

PLRB, alleging that the OAG violated sections 1201(a)(1) and (3) of the Pennsylvania

       3
        The other parties were the Assistant Secretary of State for the U.S. State
Department; agents of the CIA; then-United States Attorney for the Eastern District of
Pennsylvania, Michael Stiles; members of the FBI Task Force; other senior staff members
of the OAG; the First Assistant District Attorney of Philadelphia; and certain Dominican
Republican nationals. The District Court dismissed the OAG from that action in March
2002. (Watson Lawsuit (Order Granting Mot. Summ. J. & Removing from Case, Mar. 1,
2005).)
       4
        During their placement in those regions, appellees stayed at hotels during the
weekdays, at the OAG’s expense, and returned home on the weekends. McLaughlin
spent full days on Mondays and Fridays traveling, and Micewski, on Monday mornings
and Friday evenings. The OAG provided State vehicles to both appellees.

                                             7
Public Employee Relations Act (“PERA”), 43 Pa. Stat. Ann. §§ 1101.1201(a)(1), (3)

(West 2007), by transferring appellees to Greensburg and Wilkes-Barre in retaliation for

exercising their rights under the CBA to reject the Norristown offer. (App. 304–07.) The

AFSCME also filed a separate charge on behalf of McLaughlin, alleging that the OAG

subjected him to additional retaliation.5 (App. 312–16.) The PLRB issued a complaint,

and a hearing examiner conducted a hearing on both charges on September 30, 1998. On

October 2, 1998, appellees commenced this action pursuant to 42 U.S.C. § 1983, alleging

that appellants transferred them in retaliation for filing the Watson Lawsuit.

       In May 1999, the hearing examiner dismissed both unfair practice charges and

rescinded the complaints. (App. 320–27 (AFSCME, Council 13 v. Pennsylvania, Nos.

PERA-C-97-642-E/PERA-C-97-643-E (Proposed Decision and Order, May 26, 1999)

(“PDO”)).) The hearing examiner concluded that appellants did not transfer appellees to

Greensburg and Wilkes-Barre in retaliation for exercising their rights under the CBA, and

that the record was devoid of any inference of anti-union animus. (Id. at 325.) The

hearing examiner, rather, determined that appellees had a legitimate business reason for

the transfers:




       5
        The charge alleged that the OAG improperly denied McLaughlin’s requests for
sick leave and supplemental employment. The hearing examiner dismissed the charge,
and the PLRB upheld the decision. (App. 326 (AFSCME, Council 13 v. Pennsylvania,
Nos. PERA-C-97-642-E/PERA-C-97-643-E (Proposed Decision and Order, May 26,
1999)); App. 331 (AFSCME, Council 13 v. Pennsylvania, Nos. PERA-C-97-642-
E/PERA-C-97-643-E (Final Order, Oct. 19, 1999)).)

                                             8
       Mr. Ryan’s testimony as to the reason [the OAG] transferred the agents to
       Wilkes-Barre and Greensburg after they refused the permanent transfer to
       Norristown, is fully credited. Mr. Ryan is clear and concise when he
       explains that the first goal of the OAG was to have the problem
       permanently resolved. In doing so, the OAG attempted to be as fair as
       possible to the agents, offering them positions that were believed to be
       convenient to them, although lacking in efficiency to the agency. When the
       agents declined the offer, and a permanent solution was no longer possible,
       it opted to temporarily transfer the agents to locations where a need was
       perceived, instead of temporarily transferring them to Norristown, where no
       real need existed. As such, it is concluded that a legitimate business reason
       was the motivating factor in the transfers.

(Id. at 326.) The AFSCME filed exceptions to the PDO.

       The PLRB dismissed the exceptions and made the PDO final. (App. 331

(AFSCME, Council 13 v. Pennsylvania, Nos. PERA-C-97-642-E/PERA-C-97-643-E

(Final Order, Oct. 19, 1999) (“Final Order”)).) The PLRB concluded that the record was

devoid of any evidence of anti-union animus, and upheld the hearing examiner’s finding

that appellants temporarily transferred appellees to Greensburg and Wilkes-Barre for a

legitimate business reason. (Id. at 330–31.)

       In February 2002, appellants moved for summary judgment in the present action,

arguing that the PLRB’s decision precluded relitigation of whether they acted for a

legitimate, non-retaliatory reason. (Defs.’ Br. in Supp. of Mot. for Summ. J. (“Defs.’

Summ. J. Br.”) 8–9.) The District Court rejected the argument, concluding that the issue

the PLRB decided was not the same as the issue in the present action. (App. 43 (Mem.,

May 20, 2002 (“Summ. J. Mem.”)).) The court stated that the PLRB’s finding of a

legitimate business reason for the transfers was “not preclusive as the PLRB did not

                                               9
consider . . . the filing of the federal lawsuit . . . in reaching its determination.” (Id. at

43–44.) Appellants also argued that appellees’ only evidence of retaliation, temporal

proximity between the filing of the Watson Lawsuit and the transfers, was insufficient to

support a claim for retaliation. (Defs.’ Summ. J. Br. 7.) The District Court disagreed and

submitted the case to the jury. (App. 44 (Summ. J. Mem.).)

       After a trial, the jury rendered a verdict in favor of appellees and awarded them a

total of $1.5 million in compensatory and punitive damages. Appellants moved for

judgment as a matter of law or, in the alternative, a new trial. Appellants again contended

that the PLRB’s decision precluded relitigation of the reason for the transfers, and that

appellees presented no evidence to permit the jury to find retaliation. (Br. in Supp. of

Defs.’ Mot. for J. as a Matter of Law or, in the Alt., for a New Trial (“Defs.’ JMOL Br.”)

8–18, 31–43.)

       The District Court, based on its prior summary judgment decision, held that

preclusion did not apply because the issue that the PLRB decided was not the same as the

issue in the present action. (App. 21 (Mem., Mar. 7, 2005 (“JMOL Mem.”)).) The

District Court reasoned that the issue at the PLRB was whether the OAG had committed

an unfair labor practice under PERA, and that the PLRB’s factual finding was that the

transfers were not motivated by anti-union animus. (Id. at 27.) The court continued that

the PLRB did not address whether appellants’ business reason for the transfers was

pretext for retaliation for filing the Watson Lawsuit, or whether appellants would have



                                                10
transferred appellees absent the filing of the lawsuit. (Id. at 27–28.) The court also held

that evidence of temporal proximity between the filing of the lawsuit and the transfers, in

combination with a conflict between the testimony of U.S. Attorney Michael Stiles6 and

Fisher, permitted the jury to find retaliation. (Id. at 28–29.) Appellants appeal.

                    JURISDICTION & STANDARD OF REVIEW

       The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1343. We have

jurisdiction under 28 U.S.C. § 1291. We exercise plenary review of the District Court’s

non-application of issue preclusion. Jean Alexander Cosmetics, Inc. v. L’Oreal USA,

Inc., 458 F.3d 244, 248 (3d Cir. 2006), cert. denied, 127 S. Ct. 1878 (2007). We also

exercise plenary review of the District Court’s denial of a motion for judgment as a matter

of law. Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166 (3d Cir. 1993) (citing

Wittekamp v. Gulf & Western Inc., 991 F.2d 1137, 1141 (3d Cir. 1993)). A motion for

judgment as a matter of law “should be granted only if, viewing the evidence in the light

most favorable to the nonmovant and giving it the advantage of every fair and reasonable

inference, there is insufficient evidence from which a jury reasonably could find

liability.” Id. “‘The question is not whether there is literally no evidence supporting the

party against whom the motion is directed but whether there is evidence upon which the

jury could properly find a verdict for that party.’” Id. (quoting Patzig v. O’Neil, 577 F.2d
6
       Stiles was the U.S. Attorney for the Eastern District of Pennsylvania at the time of
the events.

                                             11
841, 846 (3d Cir. 1978)).

                                        DISCUSSION

I.     ISSUE PRECLUSION

       Appellants argue that the District Court erred in holding that the PLRB’s decision

did not preclude appellees from relitigating the motivation for the transfers. Appellants

claim that the PLRB’s decision preclusively established that they transferred appellees for

a legitimate business reason and therefore bars appellees from now arguing that they were

transferred in retaliation for filing a lawsuit.

                                    A. General Principles

       The doctrine of issue preclusion, also known as collateral estoppel, bars

relitigation of issues that have been adjudicated in a prior action. Allen v. McCurry, 449
U.S. 90, 94 (1980); Edmundson v. Borough of Kennett Square, 4 F.3d 186, 189 (3d Cir.

1993). Issue preclusion bars re-examination of an issue even in suits on different causes

of action. Allen, 449 U.S. at 94.

       Under principles of issue preclusion, “once an issue is raised and determined, it is

the entire issue that is precluded, not just the particular arguments raised in support of it

in the first case.” Yamaha Corp. of Am. v. United States, 961 F.2d 245, 254 (D.C. Cir.

1992) (citing Sec. Indus. Ass’n v. Bd. of Governors of the Fed. Reserve Sys., 900 F.2d
360, 364 (D.C. Cir. 1990) and Restatement (Second) of Judgments § 27 cmt. c (1982)).

Issue preclusion may foreclose relitigation of an issue “of evidentiary fact, of ‘ultimate



                                               12
fact’ (i.e., the application of law to fact), or of law.” Restatement (Second) of Judgments

§ 27 cmt. c. Thus, “if the party against whom preclusion is sought did in fact litigate an

issue of ultimate fact and suffered an adverse determination, new evidentiary facts may

not be brought forward to obtain a different determination of that ultimate fact.” Id.; see

also Peloro v. United States, 488 F.3d 163, 175–76 n.12 (3d Cir. 2005) (concluding that

issues decided by Bankruptcy Court pertaining to certain certificated securities are “broad

enough to preclude relitigation of the issue as to all of the certificated securities”) (citing

Restatement (Second) of Judgments § 27 cmt. c); Sec. Indus. Ass’n, 900 F.2d at 364

(issue preclusion “results from the resolution of a question in issue, not from the litigation

of specific arguments directed to the issue”); Cory v. Comm’r of Internal Revenue, 159
F.2d 391, 392 (3d Cir. 1947) (“[T]he parties are not entitled to have a question considered

on its merits a second time merely because they failed to produce all the facts the first

time.”); 18 Moore’s Federal Practice, § 132.02[2][d], at 132–26 (Matthew Bender 3d ed.

2006) (“A party therefore cannot avoid issue preclusion simply by offering evidence in

the second proceeding that could have been admitted, but was not, in the first, but rather

bears the consequences of inadequate litigation by waiving the right to do so in a

subsequent case.”); 18 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper,

Federal Practice and Procedure § 4417, at 431 (2d ed. 2002) (“The minimum reach of

issue preclusion beyond precise repetition of the first action is to prevent relitigation by

mere introduction of cumulative evidence bearing on a simple historic fact that has once



                                               13
been decided.”).

       Under 28 U.S.C. § 1738,7 federal courts must give state court judgments the same

preclusive effect as would the courts of the rendering state. Migra v. Warren City Sch.

Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Under § 1738, federal courts must also give

state administrative decisions that have been reviewed by a state court preclusive effect.

See Kremer v. Chem. Constr. Corp., 456 U.S. 461, 466–67 (1982) (holding that state

court judgment affirming employment discrimination determination by state

administrative agency precluded relitigation of issue in federal action). Although § 1738

does not apply to unreviewed state administrative decisions, under federal common-law

principles of preclusion, in § 1983 cases, “when a state agency ‘acting in a judicial

capacity . . . resolves disputed issues of fact properly before it which the parties have had

an adequate opportunity to litigate,’ . . . federal courts must give the agency’s factfinding

the same preclusive effect to which it would be entitled in the State’s courts.” Univ. of

Tenn. v. Elliott, 478 U.S. 788, 799 (1986) (quoting United States v. Utah Constr. &

Mining Co., 384 U.S. 394, 422 (1966)); see also Edmundson, 4 F.3d at 189 (“[I]n section

1983 cases, only state administrative factfinding is entitled to preclusive effect in the

federal courts when the agency ruling remains unreviewed by state courts.”). Thus, we




       7
        28 U.S.C. § 1738 provides that “[t]he . . . judicial proceedings of any court of any
such State . . . shall have the same full faith and credit in every court within the United
states and its Territories and Possessions as they have by law or usage in the courts of
such State . . . .” 28 U.S.C. § 1738 (2000).

                                              14
apply Pennsylvania law to determine whether to accord preclusive effect to the PLRB’s

factual findings. See Greenleaf v. Garlock, Inc., 174 F.3d 352, 357 (3d Cir. 1999).

       In Pennsylvania, issue preclusion applies when four conditions are met: (1) the

issue determined in the prior action is identical to the one in a subsequent action, (2) the

previous judgment is final on the merits, (3) the party against whom the defense is

invoked is identical to or in privity with the party in the first action, and (4) the party

against whom preclusion is sought had a full and fair opportunity to litigate the issue in

the prior action. Dici v. Commonwealth of Pa., 91 F.3d 542, 548 (3d Cir. 1996) (citing

Shaffer v. Smith, 673 A.2d 872, 874 (Pa. 1996) and Safeguard Mut. Ins. Co. v. Williams,

345 A.2d 664, 668 (Pa. 1975)). The Pennsylvania Supreme Court has not addressed

whether issue preclusion applies to unreviewed factual findings of the PLRB, but other

courts have concluded that it does, see Stokes v. Bd. of Trs. of Temple Univ., 683
F. Supp. 498, 500 (E.D. Pa. 1988) (citing Balsbaugh v. Zeck, 500 A.2d 208 (Pa. Commw.

Ct 1985)), aff’d, 872 F.2d 413 (3d Cir. 1989), and we have no reason to conclude that

Pennsylvania law would take a different course.




                                     B. Identity of Issue

       In determining whether issue preclusion applies, we must first determine the issue

presented before the PLRB. At the PLRB proceedings, appellees had to prove that

(1) they engaged in protected activity, (2) the OAG knew of the protected activity, and



                                               15
(3) the OAG was motivated by anti-union animus in transferring them. (See App. 324

(PDO); App. 330 (Final Order).) As the first two elements were not disputed, disposition

of the proceedings depended on whether appellees satisfied the third element. (See App.

325 (PDO); App. 330 (Final Order).) To establish the third element, appellees provided

testimony to show that appellants transferred them in retaliation for exercising their rights

under the CBA. (See PLRB Hr’g Tr. 61:1–149:4, Sept. 30, 1998 (available at Defs.’

Reply Br. in Supp. of Mot. for Summ. J., Ex. B & C).) In response, the OAG offered

testimony to show that they transferred appellees for a legitimate, non-retaliatory reason.

(See App. 325 (PDO); Defs.’ Summ. J. Br. 9.) Based on the arguments, the critical issue

litigated before the PLRB was the reason for the transfers. Appellants argue that because

this issue is part and parcel of both the PLRB proceedings and the present action,

appellees may not relitigate it here.

       In the present action, appellees’ sole argument is that appellants transferred them

in retaliation for filing the Watson Lawsuit. A review of the record does not show that,

before the PLRB, they argued this was a possible reason for the transfers.8 In fact,

appellees stated during oral argument that they attempted to raise a free speech retaliation


       8
         Although McLaughlin had stated during the hearing that he believed a reason for
the alleged retaliation was that “between the time that we refused a permanent transfer to
Norristown our attorney had to file a lawsuit in the Middle District and that was before
we got transferred,” (PLRB Hr’g Tr. 128:12–16), the record does not show submission of
any relevant evidence developing this point. We do not have a complete record of the
PLRB proceedings, and there are no affidavits addressing what did or did not occur as to
this issue.

                                             16
claim but that the PLRB precluded them from doing so. Nothing in the record supports

this assertion, but appellants agreed throughout the proceedings at the District Court that

constitutional claims may not be raised before the PLRB.9 (See Defs.’ Summ. J. Br.

8 n.4; App. 284 (Defs.’ Closing Argument, Trial Tr. 140:4–21, Feb. 7, 2003).) With this

in mind, we turn to a comparison of what is at issue in the case before us and what

actually was decided by the PLRB.

       To establish a First Amendment retaliation claim under § 1983 against a public

employer, a public employee must allege that he or she engaged in activity protected by

the First Amendment, and “the protected activity was a substantial or motivating factor in

the alleged retaliatory action.” Baldassare v. New Jersey, 250 F.3d 188, 195 (3d Cir.

2001) (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287

(1977)). Once the employee establishes these two elements, the employer may rebut the




       9
         This position was likely overbroad, as review of Pennsylvania law suggests that
retaliation for filing a complaint challenging adverse changes in employment conditions
may constitute an unfair labor practice under PERA. See Fraternal Order of Police Lodge
# 10 v. City of Allentown, No. PF-C-93-131-E (PLRB May 30, 1995) (citing Eastex, Inc.
v. NLRB, 437 U.S. 556, 565–66 (1978), wherein Supreme Court approved National
Labor Relations Board’s conclusion that resort to administrative and judicial forums in
seeking to improve working conditions constitute protected activity under National Labor
Relations Act (“NLRA”)); see also PLRB v. Loose, 168 A.2d 323, 325 (Pa. 1961)
(“[F]ederal decisions involving provisions of the [NLRA] may be looked to for guidance
in interpreting similar provisions in the Pennsylvania statute.”). The Watson Lawsuit
charged certain government officials with conspiring with drug organizations to disrupt
appellees’ careers. Nonetheless, it is unnecessary to resolve here the question of whether
an unfair labor practice charge based on retaliation for the lawsuit filing could have been
pursued before the PLRB.

                                             17
employee’s claim by demonstrating that the same adverse action would have taken place

in the absence of the protected conduct. Id. (citing Mt. Healthy, 429 U.S. at 287). Here,

the parties do not dispute that the filing of the Watson Lawsuit is protected activity.

Resolution of the action therefore requires determination of whether the filing of the

lawsuit was a substantial or motivating factor in appellants’ decision to transfer appellees

and, if so, whether appellants would have transferred appellees absent the filing of the

lawsuit.

       At the PLRB proceedings, appellees bore the burden of proving that anti-union

animus motivated the transfers. Appellants claim that they responded to appellees’

arguments by showing that they had a legitimate, non-retaliatory reason for the transfers.

It is not entirely clear to what extent the PLRB was aware of the Watson Lawsuit. In its

order, however, the PLRB did not discuss whether the filing of the lawsuit was

considered in reaching its decision. The decision, rather, found that there was a

legitimate business reason for the transfers, but it is not clear that the determination meant

to exclude every other motive, nor is it clear how the PLRB as finder of fact would have

treated mixed motives. Generally, this Court has not found issue preclusion where there

was a lack of a clear determination on the facts underlying the constitutional claim or

dramatically different legal regimes were involved. See, e.g., Edmundson, 4 F.3d at 191

(“The Commission . . . did not consider, or even speculate about, whether plaintiff would

have been discharged had he not violated the police manual by making public statements.



                                             18
Therefore, that proceeding does not give rise to issue preclusion . . . .”); Bradley v.

Pittsburgh Bd. of Educ., 913 F.2d 1064, 1075 (3d Cir. 1990) (“[T]he district court erred in

holding that Bradley was precluded from raising his First Amendment claim. He must be

given an opportunity to establish a prima facie case that his protected First Amendment

activity was a substantial factor in his dismissal. If he succeeds, the burden will be on

defendants to show that they would have terminated him in the absence of such protected

conduct.”); Kelley v. TYK Refractories Co., 860 F.2d 1188, 1197 (3d Cir. 1988)

(“[T]here are no facts in the referee’s decision . . . relating to whether Kelley’s departure

from TYK occurred in a context of race discrimination in his employment. Nor can we

infer such findings from the Board’s legal conclusion. Pennsylvania’s collateral estoppel

doctrine does not permit us to find an issue has been adjudicated where each tribunal

purportedly confronted with the issue has responded only with silence.”); Stokes, 683

F. Supp at 501 (“Although plaintiffs may have to establish pretext in order to prevail here,

the context for that issue will be their specific claim of discrimination, not activity

protected by the Pennsylvania Public Employe [sic] Relations Act.”), aff’d, 872 F.2d 413.

       These cases largely reflect the view of the Pennsylvania Supreme Court in Odgers

v. Unemployment Compensation Board of Review, 525 A.2d 359 (Pa. 1987). There, the

court held that even if factual issues are identical, issue preclusion would not apply if the

actions under which the issue is raised have different underlying policies. See id. at 364;

see also Swineford v. Snyder County Pa., 15 F.3d 1258, 1267–68 (3d Cir. 1994) (“Under



                                              19
Odgers, reviewing courts must look beyond the superficial similarities between the two

issues to the policies behind the two actions . . . . Only where the two actions promote

similar policies will the two issues be identical for purposes of issue preclusion.”). The

Pennsylvania Supreme Court later explained the limitations of Odgers in Rue v. K-Mart

Corporation, 713 A.2d 82 (Pa. 1998). The court held that an Unemployment

Compensation Referee’s factual findings precluded relitigation of an issue in a

subsequent defamation suit, despite the different policies underlying the Unemployment

Compensation Law and defamation, because the issue before the Referee was “an issue of

pure fact.” Id. at 85.10 The court held that the differences between the public policies

were irrelevant because “[a] fact is a fact, regardless of public policy.” Id.

       Here, however, it is not so easy to conclude that policy does not impact the

determination that there was a legitimate business reason for the transfers.11 Appellants

       10
        The factual issue indeed was easy to isolate from the legal and policy issues. It
involved whether or not theft of food had occurred. Id.
       11
          The public policy behind PERA is “to promote orderly and constructive
relationships between all public employers and their employes [sic] subject, however, to
the paramount right of the citizens of this Commonwealth to keep inviolate the guarantees
for their health, safety and welfare.” Odgers, 525 A.2d at 364 (quoting 43 Pa. Stat. Ann.
§ 1101.101). Thus, “PERA was enacted to accord public employees the right to organize
and bargain with their employers, in the belief that establishing harmonious relationships
between these parties would inure to the public benefit, in part through reduction in the
number and duration of work stoppages.” Id.
       Section 1983 provides a right to a civil action for “the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The
statute’s purpose is to enforce the provisions of the Fourteenth Amendment by permitting
an individual to sue for damages for violation of federal statutory or constitutional rights
                                                                                (continued...)

                                             20
have not demonstrated that the substantive and procedural framework for establishing

causation under PERA is sufficiently similar to that which is applied in § 1983 decision-

making so that we can say with confidence that the seemingly clear factual determination

is not tainted by any underlying legal or policy differences in the two schemes. Thus, we

agree with the District Court’s conclusion that this suit was not barred by the doctrine of

issue preclusion.12

II.    SUFFICIENCY OF THE EVIDENCE

       Generally, a factual finding made by a jury is entitled to great deference, not

subject to reversal unless no reasonable jury could make such a finding. See Johnson v.

Campbell, 332 F.3d 199, 201–02 (3d Cir. 2003) (citing Starceski v. Westinghouse Elec.

Corp., 54 F.3d 1089, 1095 (3d Cir. 1995)). Here, however, as will be explained, no

reasonable jury could conclude that the evidence supports a claim of First Amendment

retaliation.

       In their motion for judgment as a matter of law, appellants argued that appellees’

evidence of temporal proximity between the filing of the Watson Lawsuit and the

       11
         (...continued)
by a public official acting under state law. Mitchum v. Foster, 407 U.S. 225, 238–42
(1972). The framers of § 1983 intended that the statute provide a federal remedy for
persons deprived of constitutional or federally guaranteed rights where there is no remedy
under state law or where state law remedies are inadequate. Allen, 449 U.S. at 100–01
(citing Monroe v. Pape, 365 U.S. 167, 173–74 (1961)).
       12
         We therefore find it unnecessary to explore the issues of whether appellees were
parties or in privity with the AFSCME in the PLRB proceedings, or whether they had a
full and fair opportunity to litigate in those proceedings.

                                             21
transfers was insufficient to support the jury’s finding of retaliation. (Defs.’ JMOL Br.

14–18.) The District Court, however, concluded that appellees submitted evidence

beyond temporal proximity, specifically, evidence of a conflict between the testimony of

Stiles and Fisher. (App. 28 (JMOL Mem.).) The court held that “[t]his difference in

testimony, in combination with the close temporal proximity, allowed the jury to conclude

as they did.” (Id. at 29.) The District Court also concluded that the “totality of the

circumstances” supported a finding of causation. (Id.) The District Court erred.

                A. Temporal Proximity is Not “Unusually Suggestive”

       In proving a causal link between protected activity and adverse action, plaintiffs

may rely on “a broad array of evidence.” Farrell v. Planters Lifesavers Co., 206 F.3d 271,

284 (3d Cir. 2000). Evidence of timing between protected activity and adverse action,

alone, ordinarily is insufficient to demonstrate a causal link unless the timing is

“unusually suggestive” of retaliatory motive. Krouse v. Am. Sterilizer Co., 126 F.3d 494,

503 (3d Cir. 1997) (citing Robinson v. City of Pittsburgh, 120 F.3d 1286, 1302 (3d Cir.

1997)). Where the temporal proximity is not so close as to be “unusually suggestive,”

courts may look to other types of circumstantial evidence that give rise to an inference of

causation. Farrell, 206 F.3d at 280–81.

       Here, the parties do not dispute that the transfers occurred on November 12, 1997,

but they disagree as to when appellants became aware of the Watson Lawsuit. Appellees

presented evidence showing that the complaint for the lawsuit was personally delivered to



                                             22
a receptionist at the OAG the same day it was filed, October 14, 1997. Although

appellants testified that they were unsure as to when they received notice of the

complaint, Fisher testified that he became aware of the complaint “[a]t least within a

couple of days of [October 14].” (App. 150 (Fisher Test., Trial Tr. 223:18–21, Feb. 5,

2003 (“Fisher Test.”)).) Viewing this evidence in the light most favorable to appellees,

we will assume that appellants became aware of the lawsuit shortly after October 14,

1997, and therefore a little less than one month passed between appellants’ notice of the

lawsuit and the transfers.

       This Court has held that two days between a protected activity and an adverse

action is “unusually suggestive” of retaliatory motive, Krouse, 126 F.3d at 503 (citing

Jalil v. Avdel Corp., 873 F.2d 701, 708 (3d Cir. 1989)), but that three months is not,

LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 233 (3d Cir. 2007). While

this case obviously falls somewhere in between, the circumstances of the legitimate

ongoing mission of finding positions for appellees places this matter nearer to the latter.

Moreover, “it is causation, not temporal proximity itself, that is an element of [a]

plaintiff’s prima facie case, and temporal proximity merely provides an evidentiary basis

from which an inference can be drawn.” Kachmar v. Sungard Data Sys., Inc., 109 F.3d
173, 178 (3d Cir. 1997). Determining whether temporal proximity alone may create an

inference of retaliation is “essentially fact-based . . . depending . . . on how proximate the

events actually were, and the context in which the issue came before us.” Farrell, 206
23
F.3d at 279. Challenge to the sufficiency of the evidence supporting a verdict of

retaliation will involve consideration of the sufficiency of the evidence as a whole.

Woodson v. Scott Paper Co., 109 F.3d 913, 921 (3d Cir. 1997).

       Even if the temporal proximity of less than one month ordinarily would be

suggestive of a causal link, it cannot support an inference of retaliation in this case

because the evidence here negates such an inference. First, the transfers took place in the

midst of an ongoing process aimed at finding a place to which appellees could be

transferred permanently. Second, McLaughlin’s testimony that he had told Sarteschi

“[o]n a continuing basis” since April 1996 of his intention to file a lawsuit, (App. 64

(McLaughlin Test., Trial Tr. 70:22–24, Feb. 3, 2003 (“McLaughlin Test.”))), and

appellees’ admissions that they had made it generally known months before October 1997

that they intended to file the lawsuit, (Id. (McLaughlin Test. 69:13–18); App. 199

(Micewski Test., Trial Tr. 102:17–103:6, Feb. 6, 2003 (“Micewski Test.”)); see also App.

54 (Pls.’ Opening Statement, Trial Tr. 31:4–5, Feb.3, 2003)), undermine any

suggestiveness of the timing here. These matters are explored further in Part II.C.

            B. The Alleged Conflict in the Testimony of Stiles and Fisher is
                  Insufficient to Create an Inference of Retaliation

       Although the District Court likely incorrectly thought that the temporal proximity

here “create[d] a strong inference [of retaliation] in and of itself,” (App. 28 (JMOL

Mem.)), the court buttressed its conclusion of sufficient evidence by relying on a

perceived difference in the testimony between Stiles and Fisher. Stiles’ testimony

                                              24
concerned an August 1998 meeting, almost one year after the transfers, wherein Stiles and

possibly Fisher discussed the FBI renting a space in the Philadelphia office located on

Essington Avenue. According to the District Court, Stiles testified that, at the

meeting,“he told [] Fisher that his federal agents could work at the same location as

[p]laintiffs,” and Fisher testified that “Stiles never told him [p]laintiffs could work in the

same location as [the] federal agents.” (Id. at 28, 29.) The District Court misinterpreted

Stiles’ testimony.13


       13
            Fisher’s testimony was as follows:

                 Q.    Well, did he – let’s not stand on semantics. I want the crux of
       this.
              Did Mr. Stiles, in any way, you can use his language, only concur or
       not object to the Essington Avenue office having, even periodically or
       permanently, the presence of my clients?
              A. No.
              Q. He did not?
              A. He did not.
              Q. He did not object to that?
              A. He did not – no, he – Mr. Stiles was not willing – your
       statement is inaccurate. Your question is inaccurate the way you stated it.
              Q. Let us cut to the chase. Are you telling us that Mr. Stiles never
       told you that he would be satisfied and could live with my clients being in
       the Essington Avenue office sometime in 1998, that is, August, September,
       October of 1998?
              A. It’s my recollection that it wasn’t – Mr. Stiles was – Mr. Stiles
       had a lot of concerns involving cases that were handled by your clients and
       had concerns in working with our BNI office in Philadelphia, if your clients
       were involved in our operation in any way. That was my recollection. The
       issue of people moving into the office was really entirely different and
       separate from the issue that I think is before this Court.

                                                                                 (continued...)

                                                 25
       First, a reading of the testimony shows that Stiles could not clearly recollect

whether he had spoken to Ryan or Fisher. (See App. 114–15 (Stiles Test., Trial Tr.

80:1–6, 82:4–83:1, Feb. 5, 2003 (“Stiles Test.”)).) Second, even if Stiles had spoken to

Fisher, based on the testimony, a jury could not reasonably conclude that Stiles told

Fisher that he approved of the FBI agents working in the same location as appellees.14

       13
        (...continued)
(App. 149 (Fisher Test. 217:22–218:23).)
       14
            The relevant portion of Stiles’ testimony was as follows:

               Q. [T]here was a second meeting or conversation with [Fisher]
       where you said, after checking with FBI agents and others, you had no
       objection to my clients being present in Essington Avenue?
               A. No. What I said was, after checking with the FBI and others,
       we had no objection to locating the task force in the Essington Avenue unit
       or building, notwithstanding the fact that one of the original Plaintiffs [not
       appellees], one of the BNI agents, was still assigned to Essington Avenue.
               Q. And that position was made known to Mr. Fisher, am I correct?
               A. Yes.
               ....
               A. Well, I know it was made known at one of the regular meetings
       we had with members of the Attorney General’s Office. I think Mr. Fisher
       was there and I told him directly, it might have been Mr. Ryan. But we did
       make that known to them and thereafter I believe they located the FBI agent
       there.
               Q. And is it fair to say that you communicated with Mr. Fisher and
       his staff that ultimately you could work with your agents at the Essington
       Avenue Office even with the presence of my clients?
               A. I think I just said that. I didn’t refer to Mr. McLaughlin [or]
       Mr. Micewski. I knew at that time that another original Plaintiff was at the
       Essington Avenue Office and we said notwithstanding that, they had gone
       down to inspect the premises and they were willing to locate . . . the FBI
       unit down there.

                                                                               (continued...)

                                               26
Stiles’ testimony, read as a whole, indicates that he accepted the presence of another

agent in the Essington Avenue office, and reaffirms that he had reservations concerning




       14
        (...continued)
(App. 114 (Stiles Test. 79:12–80:16).) The testimony continues:

                Q. Would [the underlined portion of the deposition] refresh your
       recollection . . . that . . . you let the word out that you had no objection to
       the presence of these agents, to use the plural, in the Essington Avenue
       Office? Was that your testimony back then, and does that refresh your
       recollection?
                ....
                [A.] Well, the question that you’ve underlined is, and it was
       ultimately communicated to them that you could work with their presence.
                And my answer was, correct.
                Now, I haven’t gone back to read all of the earlier question . . . , but
       . . . I know at the time that there was one original Plaintiff there.
                ....
                Q. That was Mr. McKeefery?
                A. Agent McKeefery. And I think, frankly, there was a
       discussion, there was the possibility that your clients, . . . Agent
       McLaughlin or Agent Micewski, might be transferred back there at some
       point. I had originally had reservations about that when I met with [Fisher]
       ....
                ....
                And I expressed that . . . . I went back and talked to the FBI. I asked
       the FBI, does [sic] the investigating, go down, look at the premises. They
       went down. They said it was a separate unit, separate computers, separate
       entrances.
                I said, ultimately, this really isn’t my call. It’s your call, FBI. If you
       don’t have an objection to it, that’s fine. They said they could use the space
       down there. They could rent it. And I told that to the Attorney General.
                Q. To Mr. Fisher directly or to someone –
                A. I’m not positive. I can’t remember whether it was Mr. Fisher
       directly or Mr. Ryan.

(Id. at 115 (Stiles Test. 81:4–83:1).)

                                               27
appellees’ presence, as others also testified.15 In addition, as indicated, the 1998 meeting

took place a year after the transfers at issue, and the location at that time of the state

agents within a building utilized by federal agents has little to do with this action. At

most, knowingly false testimony could be used to show a general improper intent on the

part of non-appellant Fisher, but this testimony provides no such basis, even if it were

relevant. Thus, the District Court erred in relying on the “difference” in the testimony in

holding that the evidence was sufficient to support the jury verdict.

                          C. The Totality of the Circumstances

       Nor could the evidence in the “totality of the circumstances” support the verdict.

Appellees rely on an array of additional evidence to support their claim of retaliation.

Appellants, however, have provided indisputable explanations to rebut most of the

evidence, and the remainder is non-probative.

       Appellees rely on evidence showing that they were still testifying as witnesses for

the OAG from 1997 through 2000. The evidence, however, shows they were called to

testify only in old cases and retrials. There is no evidence that they were testifying on

new criminal cases. As to Micewski’s testimony that appellants never gave him an




       15
         Indeed, Pappert and Kwait testified that Stiles had expressed concerns with
appellees being in the same building as the FBI agents. (App. 167 (Pappert Test., Trial
Tr. 289:2–5, Feb. 5, 2003 (“Pappert Test.”)); App. 227–28 (Kwait Test., Trial Tr.
216:25–217:24, Feb. 6, 2003 (“Kwait Test.”)).) Pappert also stated that Stiles did not
object to and accepted the presence of another agent in the building. (App. 167 (Pappert
Test. 289:6–15).)

                                               28
opportunity to respond to the Norristown offer, he admitted that he never apprised the

OAG of any willingness to accept the offer, (App. 211 (Micewski Test. 152:2–6)), and

the record does not show that he ever objected to the PLRB’s finding that he had rejected

the offer. In response to McLaughlin’s assertions that appellants’ denial of his sick leave

requests were retaliatory, appellants explained that they thought he was attempting to

circumvent the transfer, as he made the claim as soon as he was reassigned and also

defiantly reported to the Philadelphia office. In any event, his request for leave was

granted after he produced the documentation required for the type of leave he was

seeking. (App. 148 (Pappert Test. 213:1–6); App. 185 (Sarteschi Test., Trial Tr. 48:6–15,

Feb. 6, 2003).) Further, although an Intelligence Unit supervisor testified that appellants

had instructed him to treat appellees differently, he also stated that the disparate treatment

resulted from directives to only assign work to appellees that do not require them to

testify, and directives to not assign them to do work in the Essington Avenue office.

(App. 111 (McGinnis Test., Trial Tr. 68:11–20, Feb. 5, 2003 (“McGinnis Test.”)).)

       Although the District Court did not cite the following reasons as specifically

supporting the verdict, appellees also rely on a lack of documentation concerning

discussions or plans related to the transfers, and their own testimony that there was little

work for five months at the Greensburg and Wilkes-Barre offices and that neither of the

supervisors at those offices were expecting them. As evidence at trial indisputably

established, however, the OAG was in the process of implementing plans to recreate the



                                             29
Intelligence Unit, and in such a situation, implementation is not instantaneous. The

November 12, 1997, letters apprising appellees of their transfers state that “operational

requirements” were the reasons for the transfers, (App. 408, 411), and appellees never

rebutted the evidence that the Norristown office did not have any open positions

designated for the revived unit. Further, consistent documentary and testimonial evidence

from persons in positions with knowledge established that there were open positions in

Greensburg and Wilkes-Barre.16 (See App. 147, 163 (Pappert Test. 210:14–212:4,

273:10–274:3); App. 221 (Kwait Test. 189:11–191:15); App. 254 (Ryan Test. 20:23–25);

App. 412.) While no memos prior to October 1997 mentioning Greensburg or Wilkes-

Barre in particular were uncovered, in July 1997, prior to the filing of the Watson

Lawsuit, appellees had noted the option of transferring appellees and another agent to

three different regions. (See App. 356.) In any case, assuming arguendo that any of the

evidence as to conditions at Greensburg and Wilkes-Barre would contribute to a

conclusion that there was an improper motive for the transfers, the evidence does not

assist a juror in determining whether appellants transferred appellees as a result of a

non-actionable motive to persuade appellees to accept permanent transfers or an

actionable free speech retaliation motive. That is, no reasonable jury could have

determined that a free speech retaliation motive for the transfers existed based on such


       16
        There was only hearsay testimony and speculation to the contrary. (See App. 104
(McGinnis Test. 38:25–39:11); App 201 (Micewski Test. 111:5–21); see also App. 166
(Pappert Test. 286:16–287:17).)

                                             30
evidence in the factual context of this case.

       Not only is there insufficient evidence to support the verdict, there is significant

evidence negating any actionable retaliatory motive. First, non-appellant Fisher is the

only common defendant in this action and the Watson Lawsuit, and he was merely one of

numerous individuals sued there because of their professional positions. Although self-

serving, appellants all testified that the Watson Lawsuit was part and parcel of grievances

and suits to be expected and did not influence their decision to transfer appellees, and

there is no evidence Fisher ever directed them to take any steps based on that action

against him. Further undermining appellees’ theory of free speech retaliation is their own

testimony that they had made it generally known for more than a year prior to October

1997 that they intended to file a lawsuit. (See App. 64 (McLaughlin Test. 69:13–18);

App. 199 (Micewski Test. 102:18–103:6).) Despite these admissions, appellees did not

submit any evidence showing that retaliatory animus based on threats of a lawsuit existed

during this period. Also problematic for appellees’ argument is the fact that the

pre-lawsuit compromise option of permanent employment at Norristown seemed to

remain, and appellants have allowed McLaughlin to work in the Norristown office since

April 1999 on a “temporary” basis. McLaughlin apparently reached an agreement with

appellants whereby appellants reassigned him to the Norristown office on that basis,

which obviously was not a cost advantage to the OAG. (See App. 76 (McLaughlin Test.

117:21–118:13).) Given the need to place appellees in some useful positions and all of



                                                31
the evidence, no reasonable jury could have found that the filing of the Watson Lawsuit

motivated the transfers, as opposed to a proper motive, or even a non-actionable improper

motive.17

       Rather, the evidence indicates that the filing of the long-anticipated lawsuit

occurred in the midst of a necessary, ongoing effort to place appellees in productive

positions, and at the same time that appellees rejected the only viable permanent solution

that appellants had to their situation, a situation which appellants did not create and could

not control, and which cannot be reasonably disputed.18 That is, appellees could not

function as narcotics agents because the local and federal prosecutors would not accept

their cases, and appellees proposed only narcotics agent solutions.

                                      CONCLUSION

       Because we find that the evidence is insufficient to permit a reasonable jury to find

that appellants transferred appellees in retaliation for filing a lawsuit, we reverse the

District Court’s denial of appellants’ motion for judgment as a matter of law and grant the



       17
         Whether or not a jury could have reasonably found that appellees were
temporarily transferred in retaliation for rejecting the permanent Norristown offer, this
issue is not before us, was not before the jury, and the PLRB has conclusively determined
otherwise.
       18
          We do not suggest that the filing of the Watson Lawsuit immediately after the
compromise offer of permanent employment at Norristown was intended to solidify that
offer as the floor for further negotiations. Nonetheless, the possibility of using such a
tactic highlights the importance of ascertaining that any jury verdict of free speech
retaliation in such a negotiation context be based on sufficient evidence and not mere
speculation.

                                              32
motion in appellants’ favor.

       Judgment will enter accordingly.




                                          33